Citation Nr: 1427959	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  06-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression 

2.  Entitlement to an initial disability rating greater than 10 percent for tinnitus.  

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to July 1959.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a January 2013 decision, the Board denied service connection for heart and lung disabilities.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Those issues are now within the jurisdiction of the Court, and not presently before the Board.  Also in January 2013, the Board remanded the issues listed on the title page of the instant document for the RO to issue a statement of the case.  That action completed and the appeal perfected, the issues have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Records of VA treatment of the Veteran were added to the record in March 2014, after the RO last reviewed the file in January 2014.  Those records do not contain evidence not already reviewed by the RO that is relevant to the severity or manifestations of his hearing loss or tinnitus.  The records are therefore not pertinent to the claims that are the subject of the appeal decided in the instant document and remand for consideration of the records by the RO is not necessary.  See 38 C.F.R. § 20.1304(c) (2013).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issue of entitlement to service connection for a psychiatric disorder, to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's tinnitus results in ringing in the ears with reported annoyance and disturbance of sleep patterns.  

2.  The Veteran's bilateral hearing loss is manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), no greater than of 82.5 decibels (dB) for the right ear and 52.5 dB for the left ear, and speech recognition scores no lower than 82 percent for the right ear and 88 percent for the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for tinnitus, or for referral for extraschedular consideration, have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.87, Diagnostic Code 6260 (2013).  

2.  The criteria for a 10 percent disability rating, but no higher, have been met for bilateral hearing loss; the criteria for referral for extraschedular consideration have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Ratings - Tinnitus and Hearing Loss

In his substantive appeal, the Veteran stated as follows  

Being stationed aboard a gunship would leave rise to tinnitus and severe hearing loss, which, according to research damage is immediate and permanent.  An award of ten percent is clearly unjust in Veteran's opinion.  Having to live with any hearing loss and constant ringing in the ears should in and of itself warrant a higher percentage of disability.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

This appeal arises from the rating decision in which service- connection was established for bilateral hearing loss and tinnitus.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The highest schedular rating for tinnitus is 10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Here, the Veteran simply argues that constant tinnitus should provide for a higher rating.  The Veteran's argument is a disagreement with the rating schedule.  VA is however bound by statute and regulation so a higher schedular rating for tinnitus is not available as a matter of law.  

Ratings for defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hz.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id. 

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2013), provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.   38 C.F.R. § 4.85(a).  

There are three reports of audiological testing of record that show that the Veteran has a hearing loss disability.  These are June 2012 and January 2013 VA test results as well as February 2010 test results from a private practitioner.  None of the test results show that the criteria for application of Table VIA are met.  

The June 2012 examination report documents air conduction testing thresholds at 1000, 2000, 3000, and 4000 Hertz of 35, 55, 85, and 85 dB for the right ear, and 20, 40, 65, and 65 dB for the left ear, respectively.  These average to 65 dB for the right ear and 48 dB for the left ear.  There are no bone conduction testing results.  Speech recognition scores using the Maryland CNC test were 84 percent for the right ear and 92 percent for the left ear.  These results yield no higher than Roman numeral III for the right ear and Roman numeral I for the left ear by application of Table VI.  Application of Table VII yields a noncompensable rating (zero percent).  

The January 2013 examination report documents air conduction testing thresholds at 1000, 2000, 3000, and 4000 Hertz of 50, 55, 80 and 80 for the right ear, and 25, 45, 60, and 65 dB for the left ear, respectively.  These average to 66.25 dB for the right ear and 48.75 dB for the left ear.  This report also documents bone conduction testing thresholds at those respective frequencies of 50, 60, 110, and 110 dB for the right ear, and 25, 50, 65, and 70 dB for the left ear.  These values average to 82.5 dB for the right ear and 52.5 dB for the left ear.  Speech recognition scores using the Maryland CNC test were 82 percent for the right ear and 88 percent for the left ear.  These results yield no higher than Roman numeral IV for the right ear and Roman numeral II for the left ear by application of Table VI.  Application of Table VII to the bone conduction test results yields a 10 percent rating but does not yield a rating higher than 10 percent.  

Also submitted are results of audiometric testing from "G.G.", M.D in February 2012.  Thresholds at 1000, 2000, 3000, and 4000 Hz were no more than 30, 40, 70, and 70 dB for the right ear and no more than 15, 25, 55, and 60 dB for the left ear, respectively.  These average to 53 dB for the right ear and 38.75 dB for the left ear.  There are no speech recognition scores listed and the speech reception threshold listed on the report is not a basis for rating hearing loss under VA regulations.  The examiner listed puretone average as 33 for the right ear and 18 for the left.  

The 53 dB and 38.75 dB averages are considerably less than those found during the VA examination and indicate better acuity than found during the VA examinations.  Without speech recognition scores using the Maryland CNC test the report is not appropriate for rating purposes.  The February 2010 evidence does not support a compensable rating.  

Given that there are two other hearing examinations of record that do have proper speech recognition scores, the Board finds that there is sufficient evidence of record to adjudicate the appeal.  As the Veteran's bilateral hearing loss meets the criteria for a 10 percent rating, when using the bone conduction test results of the January 2013 examination report, and the Board can discern no reason from the evidence in the file to not use those results, the appeal must be granted as to a 10 percent schedular rating.  

No test result approximates the schedular criteria for a rating higher than 10 percent for any period of appeal, so the appeal must be denied as to a schedular rating higher than 10 percent for any period on appeal.  In this regard, it is important for the Veteran to understand that not all evidence in this case supports the 10 percent finding, let alone a higher rating.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three element analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third element of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Documented in those VA examination reports is information elicited from the Veteran as to how his hearing loss and tinnitus affects his ability to function in everyday life.  The 2012 report documents the Veteran's report that he has difficulty understanding speech and currently uses hearing aids and that his tinnitus can affect his sleep patterns and is annoying.  The 2013 report documents that the Veteran's report that he "just cannot hear" and the examiner stated that his tinnitus did not impact the ordinary conditions of daily life, including the ability to work.  

The Board has considered whether referral is warranted for extraschedular consideration but finds that it is not.  His asserted symptom of tinnitus, ringing in the ears, is contemplated by the rating schedule.  These reports of tinnitus are best read as not showing symptoms or severity not contemplated by the rating schedule, and therefore not meeting the first Thun element.  Even if the Board were to find that interfering with sleep patterns, or for that matter, annoyance, is not contemplated by the schedular criteria, there are no additional factors such as marked interference with employment or frequent hospitalization, or any similar factor, that meets the second Thun element.  Therefore referral is not indicated.  

Turning to his hearing loss disability, his reports of using hearing aids and having difficulty hearing and understanding speech are all contemplated by the schedular criteria that addresses his hearing acuity and speech recognition ability.  The rating schedule provides for considerably higher ratings for greater loss of acuity and worse speech recognition.  Therefore the first Thun element is not met and referral is not indicated.  

In summary, the Veteran's hearing loss disability meets the criteria for a 10 percent rating.  The appeal must be granted to that extent.  His tinnitus is already rating at the highest available schedular rating during the entire appeal period.  The preponderance of evidence is against findings that his hearing loss approximates the criteria for a rating higher than 10 percent for any time on appeal and against findings that his hearing loss or tinnitus satisfies both the first and second Thun elements during the any period on appeal.  The preponderance of the evidence is therefore against granting his appeal for a rating higher than 10 percent for his bilateral hearing loss disability, against granted a rating higher than 10 percent for tinnitus, and against referring either disability for extraschedular consideration.  There is no reasonable doubt to be resolved as to the benefits denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102, 4.3 (2013)

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate audiology examinations in 2012 and 2013.  

July 2005 social work notes mentions the amount of money the Veteran receives from Social Security.  There is no indication in the record that the Veteran receives or has applied for disability benefits with the Social Security Administration (SSA).  Hence, there is no indication that the SSA is in possession of evidence relevant to the issues decided by the Board in this decision and VA has no duty to request records from the SSA.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that is the subject of this appeal adjudicated in the instant document.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to an initial disability rating greater than 10 percent for tinnitus is denied.  

Entitlement to an initial disability rating of 10 percent, but no higher, is granted for bilateral hearing, subject to the regulations governing monetary awards.  


REMAND

In September 2013, the RO received a completed VA Form 21-4142, Authorization and Consent to Release Information to VA, for records of psychiatric treatment from "J.A.", M.D.  The RO did not mention this Form 21-4142 in any subsequent document and did not (it appears) make efforts to obtain the identified records.  

In a May 2014 Informal Hearing Presentation (IHP) the Veteran's representative argued that the Veteran submitted the September 2013 Form 21-4142 but VA made no efforts to assist the Veteran in obtaining these records and has therefore not met its duty to assist.  The Board agrees.  A remand is therefore necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim of entitlement to service connection for a psychiatric disorder.  

It is noted that, although the RO should have acted on the Form 21-4142, submission of the records by the Veteran or his representative would have prevented the delay necessitated by this Remand.  Any efforts that either could make to obtain these records would be of great help in this case. 

Additionally, in an October 2010 letter, the Veteran reported that he had tried to obtain records of 1970s psychiatric treatment at VA but it was his understanding that the records were lost.  On remand, the AOJ must undertake efforts to obtain any such records and associate them with the claims file as it is unclear as to how the Veteran determined that the records were lost.  

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining records of psychiatric treatment by "J.S.", M.D., as he requested in a September 2013 VA Form 21-4142.  Associate any obtained records with the claims file.  If the records are not obtained, associate with the claims file documentation of all efforts to obtain the records, including any negative replies.  

2.  Obtain any records of VA mental health treatment of the Veteran in the 1970s, as per his mention of such treatment in the October 2010 letter.  To facilitate these efforts, send a letter to the Veteran and his representative requesting that he identify at what location such treatment was provided.  

If he does not respond, then attempt to obtain records of such treatment at the location consistent with his address, including any records that may have been perpetualized.  Associate any obtained records with the claims file.  

If no records are obtained, associate documentation of efforts to obtain the records, including any negative replies.  

In this regard, the Veteran and his representative are encouraged to attempt to obtain all records themselves to expedite this case.

3.  Obtain all relevant records of VA mental health treatment of the Veteran since February 2014 and associate those records with the claims file.  

4.  Then, after conducting any additional development that is indicated by records obtained from Dr. J.S., or any other evidence obtained, readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include depression.  

If the benefit sought is not granted, provide the Veteran and his representative with a statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


